Per Curiam.
—An initial letter interposed betwixt the Christian and surname is no part of either. Franklin v. Talmadge, 5 Johns. 84. It is evidently no part of the surname, for it is supposed to be the exponent of an appellative received in baptism ; and it is no part of the Christian name, for no person can have more than one Christian name. Rex v. Newman, 1 Lord Raym. 562. Two or more Christian names may undoubtedly be compounded so as to form, in contemplation of law, but, one ; and then a transposition of the parts, or, for the same reason it would seem, a change or an omission of a part, is a change of the whole. Jones v. M’Quillin, 5 Term Rep. 195. But an initial letter cannot thus be used in composition; because it separately expresses no word, and consequently nothing that can pass for a name or a part of a name. The variance, then, was immaterial; and the amendment of it, having produced no change of parties even in point of form, cannot be assigned for error. But it would, in any event, be sustainable on the authority of Graham v. Yandalore, 2 Walls 131, where an entire change of the legal party was held well, because the party beneficially interested, having ca■pacity to sue in his own name, was substituted for his attorney whose name had been put upon the record by mistake of the justice. In appeals from justices of the peace, it seems to be sufficient that the parties and cause of action are substantially the same. Here, even conceding the amendment to be material, we are called upon to go no further; but as it is, we may either sustain it or disregard it.
Judgment affirmed.